[Cite as State v. Collins, 2013-Ohio-5642.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE OF OHIO,                                    )
                                                  )
        PLAINTIFF-APPELLEE,                       )
                                                  )             CASE NO. 12 MA 157
V.                                                )
                                                  )                    OPINION
ABBOTT A. COLLINS, JR.,                           )
                                                  )
        DEFENDANT-APPELLANT.                      )

CHARACTER OF PROCEEDINGS:                         Criminal Appeal from Youngstown
                                                  Municipal Court of Mahoning County,
                                                  Ohio
                                                  Case No. 12CRB394

JUDGMENT:                                         Dismissed

APPEARANCES:
For Plaintiff-Appellee                            Dana Lantz
                                                  Prosecutor
                                                  Kathleen Thompson
                                                  Assistant Prosecutor
                                                  26 S. Phelps Street, 4th Floor
                                                  Youngstown, Ohio 44503

For Defendant-Appellant                           Attorney Andrew R. Zellers
                                                  3810 Starrs Centre Drive
                                                  Canfield, Ohio 44406




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                  Dated: December 12, 2013
[Cite as State v. Collins, 2013-Ohio-5642.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Abbott Collins, appeals from a Youngstown
Municipal Court judgment convicting him of possession of drug paraphernalia
following his no contest plea and the sentence that followed.
        {¶2}     On March 1, 2012, appellant was issued citations for possession of an
open container in a motor vehicle, a minor misdemeanor in violation of R.C. 4301.62,
and possession of drug paraphernalia, a fourth-degree misdemeanor in violation of
R.C. 2925.14. He initially entered a not guilty plea to the charges.
        {¶3}     Appellant later changed his plea to no contest to the possession of drug
paraphernalia charge. In exchange, plaintiff-appellee, the State of Ohio, dismissed
the open container charge.
        {¶4}     The trial court sentenced appellant to 30 days in jail and ordered him to
pay a $100 fine plus costs.
        {¶5}     This court granted appellant leave to file a delayed appeal on
September 19, 2012. Appellant’s appointed counsel filed a brief titled as an Anders
brief. But because counsel listed assignments of error with three distinct issues for
consideration and because appellant seeks relief through a remand and
resentencing, this court stated in a judgment entry that we would construe appellant’s
brief as a merit brief.
        {¶6}     Appellant raises three assignments of error. Each of his assignments
of error asserts that the trial court abused its discretion in sentencing him. His first
assignment of error states:

                 THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
        SENTENCED THE DEFENDANT-APPELLANT TO A MAXIMUM
        SENTENCE DESPITE THE PRESENCE OF MITIGATING FACTORS
        AND ABSENT THE PRESENCE OF ANY AGGRAVATING FACTORS.

        {¶7}     Appellant first argues that there were no aggravating factors present in
this case in support of imposing the maximum sentence but instead there were
several mitigating factors that the trial court failed to consider.
                                                                            -2-


      {¶8}   Appellant’s second assignment of error states:

             THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
      SENTENCED THE DEFENDANT-APPELLANT TO A MAXIMUM
      SENTENCE WHEN IT WAS NOT NECESSARY TO PUNISH,
      PROTECT THE PUBLIC AND DETER OTHERS, AND WOULD PLACE
      AN UNDUE BURDEN ON THE STATE TO INCARCERATE THE
      DEFENDANT-APPELLANT.

      {¶9}   Next, appellant argues that the trial court’s “reasons” for imposing the
maximum sentence are not supported by any facts or evidence in the record.
Appellant goes on to argue the court should have focused on rehabilitating him and
changing his behavior through a substance abuse program instead of sending him to
jail for 30 days. And appellant asserts that incarcerating him places an undue burden
on government resources.
      {¶10} Appellant’s third assignment of error states:

             THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
      SENTENCED THE DEFENDANT-APPELLANT TO A MAXIMUM
      SENTENCE WHEN THE DEFENDANT-APPELLANT’S CONDUCT
      WAS NOT THE WORST FORM OF THE OFFENSE AND PRIOR
      SENTENCES WERE NOT DEEMED INEFFECTIVE IN DETERRING
      THE     DEFENDANT-APPELLANT          FROM     COMMITTING       FUTURE
      CRIMES.

      {¶11} Finally, appellant contends that there was no evidence that he
committed the worst form of the offense so as to warrant a maximum jail sentence.
      {¶12} In each of appellant’s assignments of error he asserts the trial court
should not have sentenced him to a maximum 30-day jail sentence. He does not
take issue with the $100 fine.
      {¶13} Appellant has already completed his 30-day jail sentence. As of the
                                                                                -3-


date of the writing of this opinion, he has yet to pay his $100 fine and his $70 court
costs. He has not requested a stay of execution.
        {¶14} Appellant acknowledges that he has served his sentence in this case.
But he states that he “still wishes to appeal this matter due to the fact he received the
maximum incarceration for a fourth degree misdemeanor without the proper
justification.”
        {¶15} This appeal is moot. If appellant’s assignments of error dealt with his
conviction or asserted that his fine was an abuse of discretion, then his appeal would
not be moot. But he only takes issue here with his 30-day jail sentence, which he has
already completed.
        {¶16} Generally, when a defendant convicted of a misdemeanor has not
moved for a stay of his sentence, and has completed the sentence and paid any fine
or costs, his appeal is moot unless he is subject to a collateral legal disability
stemming from the conviction. State v. Parrish, 2d Dist. Nos. 25050, 25032, ¶5. But
when the defendant has yet to pay his fine and costs, the appeal is not moot because
there is still some relief that can be granted on appeal.
        {¶17} In the present case however, appellant has only asserted that his
maximum jail sentence was an abuse of discretion. He does not take issue with his
underlying conviction or his fine.
        {¶18} We addressed a similar issue in State v. Verdream, 7th Dist. No. 02 CA
222, 2003-Ohio-7284, dealing with an appeal of a felony sentence that had already
been served. In that case, the appellant did not request a stay of execution of his
felony sentence. His sentence was completed one month before we decided his
appeal. We noted that an appeal challenging a felony conviction is not moot even if
the entire sentence is served before the appeal is decided because of the adverse
collateral disabilities that accompany a felony conviction even after the sentence has
been completed. Id. at ¶13. But we then held:

        If an individual has already served his sentence and is only questioning
        whether or not the sentence was correct, there is no remedy that we
                                                                            -4-


      can apply that would have any effect in the absence of a reversal of the
      underlying conviction.   State v. Beamon (Dec. 14, 2001), 11th Dist.
      Nos. 2000-L-160, 2001-Ohio-8712; see, also, State v. Moore (Sept. 19,
      20002), 7th Dist. No. 00AP0741.        Appellant is not challenging the
      underlying conviction, and therefore, this appeal is now moot.

Id. Consequently, we dismissed the appeal.
      {¶19} The present appeal is moot for the same reasons stated in Verdream.
Appellant only questions whether his sentence was correct.       Appellant does not
challenge his underlying conviction or his fine. There is no remedy we can apply that
would have any effect in this case.
      {¶20} For the above reasons, appellant’s appeal is dismissed.       It is moot
because appellant has fully served his jail sentence and his appeal deals only with
sentencing issues.

Waite, J., concurs.

DeGenaro, P.J., concurs.